DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,603,175. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same subject matter.
In particular, the limitations of claim 1 are recited in claim 1 of the ‘175 patent, with the exception of the recitation of the excess material being “generally corresponding to the resected portion of the being’s anatomy”.  While this language is not specifically recited in the clams of the ‘175 patent, it is proper under MPEP 804(II)(B)(2)(a) to use the specification as a guide to learn the meaning of a term in the claim. Further, the scope of the claims is to be determined not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art. The portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application. In this case, it is proper to consider the specification when viewed as a whole (see e.g. col. 16, lines 4-15 and 52-57) when considering the meaning and scope of the term “excess material” as recited in the claims.  The limitations of claim 1 are thus disclosed or suggested by the claims of the ‘175 patent.
With respect to claim 2, the claim limitations are recited in claim 2 of the ‘175 patent.
With respect to claims 3 and 6, the claim limitations are recited in claim 5 of the ‘175 patent.
With respect to claim 4, the claim limitations are recited in claim 7 of the ‘175 patent.
With respect to claim 5, the claim limitations are recited in claim 22 of the ‘175 patent.
With respect to claim 7, the claim limitations are recited in claim 8 of the ‘175 patent.
With respect to claim 8, the claim limitations are recited in claim 20 of the ‘175 patent.
With respect to claim 9, the claim limitations are recited in claim 21 of the ‘175 patent.
With respect to claim 10, the claim limitations are recited in claim 22 of the ‘175 patent.
With respect to claim 11, again, the claim limitations are suggested by the claims of the ‘175 patent when viewed in light of the specification.  See e.g. col. 11, lines 31-63, which discusses the recited features of the at least one trackable element as recited in the claims of the ‘175 patent, and col. 21, lines 9-60, which discusses the recited features of the use of the trackable element as recited in the claims of the ‘175 patent.
With respect to claim 12, the claim limitations are recited in claim 2 of the ‘175 patent.
With respect to claim 13, the claim limitations are recited in claim 11 of the ‘175 patent.
With respect to claim 14, the claim limitations are recited in claim 12 of the ‘175 patent.
With respect to claim 15, the claim limitations are recited in claim 15 of the ‘175 patent.
With respect to claim 16, the claim limitations are recited in claim 13 of the ‘175 patent.
With respect to claim 17, the claim limitations are recited in claim 14 of the ‘175 patent.
With respect to claim 18, the claim limitations are recited in claims 6 and 8 of the ‘175 patent.
With respect to claim 19, the claim limitations are recited in claim 19 of the ‘175 patent.
With respect to claim 20, the claim limitations are recited in claim 22 of the ‘175 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
September 20, 2022